IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Leroy Antonio Wilson,                         :
                 Petitioner                   :
                                              :
              v.                              :
                                              :
Pennsylvania Board of                         :
Probation and Parole,1                        :   No. 63 C.D. 2020
                  Respondent                  :   Submitted: June 19, 2020


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                       FILED: July 29, 2020

              Leroy Antonio Wilson (Wilson) petitions this Court for review of the
Pennsylvania Parole Board’s (Board) January 8, 2020 order denying his request for
administrative relief. Wilson presents two issues for this Court’s review: (1) whether
the Board erred by failing to credit him for the time he served exclusively under the
Board’s warrant and by using an incorrect return date in calculating his sentence; and
(2) whether the Board abused its discretion by failing to credit Wilson for all of the
time he spent on parole in good standing. After review, we affirm.
              Wilson is currently an inmate at the State Correctional Institution (SCI)-
Mahanoy. See Inmate Locator, PA. DEP’T OF CORR., http://inmatelocator.cor.pa.gov


       1
         Subsequent to the filing of the petition for review, the Pennsylvania Board of Probation
and Parole was renamed the Pennsylvania Parole Board. See Sections 15, 16, and 16.1 of the Act of
December 18, 2019, P.L. 776, No. 115 (effective February 18, 2020); see also Sections 6101 and
6111(a) of the Prisons and Parole Code (Parole Code), as amended, 61 Pa.C.S. §§ 6101, 6111(a).
(last visited July 15, 2020). He has a long incarceration and parole/reparole history.
See Certified Record (C.R.) 94-96. Relevant to this appeal, on March 21, 2012, the
Montgomery County Common Pleas Court sentenced Wilson (Inmate #KL6650) to 2
to 6 years in an SCI for drug violations and robbery (Original Sentence). See C.R. at
3. On October 5, 2016, the Berks County Common Pleas Court sentenced Wilson to
1 to 2 years in prison for theft of movable property (Berks County Sentence).
            On June 2, 2017, the Board paroled Wilson from his Original Sentence
to a state detainer (i.e., the Berks County Sentence). See C.R. at 3. At that time, his
maximum Original Sentence date was October 22, 2018. See C.R. at 3. Accordingly,
when he began serving his Berks County Sentence, Wilson had 507 days remaining
on his Original Sentence. See C.R. at 153.
            On December 7, 2017, the Board issued an order paroling Wilson from
his Berks County Sentence subject to detainers and parole conditions. See C.R. at 10-
13, 15-22. He was released on parole on January 23, 2018. See C.R. at 14. At that
time, his maximum Berks County Sentence date was January 23, 2019, so he had 365
days remaining on his Berks County Sentence. See C.R. at 14.
            On September 22, 2018, a criminal complaint was filed against Wilson
in the Montgomery County Common Pleas Court (Montgomery County trial court),
charging him with theft from a vehicle, receiving stolen property, driving under the
influence of alcohol (DUI), DUI with a suspended license, and other moving
violations committed on September 21, 2018 (New Charges). See C.R. at 23-29. On
that same day, the Board issued a warrant to commit and detain Wilson. See C.R. at
30. Wilson was unable to post the $10,000.00 monetary bail, and he was incarcerated
at the Montgomery County Correctional Facility. See C.R. at 31, 38.
            On September 28, 2018, the Board issued a Notice of Charges
scheduling a detention hearing on the New Charges for October 15, 2018. See C.R.
at 33. On October 9, 2018, the Montgomery County trial court changed Wilson’s bail
                                          2
to $10,000.00 unsecured bail, and Wilson posted a bond that day. See C.R. at 39. On
October 15, 2018, Wilson was transferred from the Montgomery County Correctional
Facility to SCI-Phoenix. See C.R. at 42.
            On December 6, 2018, the Board voted to continue detaining Wilson
pending disposition of his New Charges. See C.R. at 48. The Board issued a notice
of decision to that effect on December 12, 2018. See C.R. at 49.
            On January 17, 2019, Wilson’s parole supervisors executed a Criminal
Arrest and Disposition Report for the Board to declare Wilson delinquent for control
purposes because his Berks County Sentence was to end on January 23, 2019. See
C.R. at 51-52. The Board cancelled its September 22, 2018 detainer warrant on
January 17, 2019. See C.R. at 50. On January 24, 2019, the Board issued a notice of
decision referring to its December 12, 2018 action and declaring Wilson delinquent
for control purposes effective September 21, 2018, when he was arrested on the New
Charges. See C.R. at 53.
            On February 28, 2019, Wilson pled guilty to DUI, DUI with a suspended
license and theft.   See C.R. at 54-55. He was sentenced to time served (from
September 22 to October 14, 2018 and from January 24 to February 28, 2019) to 24
months in the Montgomery County Correctional Facility for the theft charge, to run
concurrently with his previously imposed sentences (i.e., Original Sentence), plus 6
months of probation for the DUI charge, and 60 days at a community corrections
facility for the DUI with a suspended license charge with credit for time served (from
September 22 to October 14, 2018 and from January 24 to February 28, 2019), which
were to run concurrently with the theft sentence (New Sentence). See C.R. at 55.
            On March 14, 2019, the Board received verification of Wilson’s New
Sentence, issued a Notice of Charges and Hearing to revoke his parole based on the
New Charges and, at Wilson’s request, scheduled a revocation hearing before a panel.
See C.R. at 56-67. After being continued, the revocation hearing was conducted on
                                           3
May 30, 2019, during which Wilson was represented by counsel and acknowledged
the New Charges. See C.R. at 75-76. During the hearing, Wilson admitted that he
had difficulty adjusting while on parole. See C.R. at 75, 78-81.
              On June 13, 2019, the second panel member voted to recommit Wilson
as a convicted parole violator (CPV).2             See C.R. at 85-92.       According to the
Revocation Hearing Report, the Board denied Wilson credit for time spent at liberty
on parole. See C.R. at 88. Specifically, the Hearing Examiner Andrew Bevec
(Bevec) denied Wilson street time credit “due to [his] poor supervision history,
including multiple returns as a [technical parole violator] and CPV over the course of
4 [Department of Corrections] #’s.” C.R. at 88. Board member Leo Dunn (Dunn)
denied Wilson street time credit due to Wilson’s “[u]nresolved drug and alcohol
issues[,]” and “[p]rior history of supervision failures[.]” C.R. at 88.
              By decision recorded June 21, 2019, the Board formally recommitted
Wilson to an SCI as a CPV “to serve 6 months of backtime, when available, pending
parole from or completion of [his] [New Sentence].” C.R. at 118.
              On July 24, 2019, the Montgomery County trial court issued an order
stating that the effective date of Wilson’s New Sentence was “January 24, 2019[,]
with a minimum release date . . . of February 28, 2019[,]” and declaring that Wilson
“shall be paroled [from the New Sentence] effective February 28, 2019.” C.R. at
120.
              By decision recorded July 25, 2019 (delivered July 31, 2019), the Board
modified its June 21, 2019 action to correct a “technician error,” therein changing


       2
          Section 6113(b) of the Parole Code states, in relevant part: “The [B]oard may make
decisions on . . . revocation in panels of two persons. A panel shall consist of one board member
and one hearing examiner or of two board members.” 61 Pa.C.S. § 6113(b). “[T]he date that the
revocation and recommitment Hearing Report was signed by the second panel member thereby
effectively revok[ed] [Wilson’s] parole . . . .” Antwaun Raymoan Wilson v. Pa. Bd. of Prob. &
Parole, 124 A.3d 767, 769 n.3 (Pa. Cmwlth. 2015).
                                               4
Wilson’s inmate number, recalculating Wilson’s Original Sentence maximum release
date to May 28, 2020, and declaring that the May 28, 2020 date was subject to
change. See C.R. at 121-122.
              By decision recorded August 1, 2019 (delivered August 6, 2019), the
Board referred to its June 21 and July 25, 2019 actions to recommit Wilson as a CPV
to serve 6 months of backtime, and added that “[t]he Board in its discretion does not
award credit to [Wilson] for the time spent at liberty on parole for the following
reasons: -- Unresolved drug and alcohol issues[, and] [p]rior history of supervision
failures.” C.R. at 125. The Board recalculated Wilson’s Original Sentence maximum
release date to August 28, 2020. See C.R. at 123-124, 126.
              On July 18, 2019, Wilson submitted an Administrative Remedies Form
challenging the Board’s June 21, 2019 decision, arguing that his Original Sentence
maximum release date should be May 28, 2020. See C.R. at 127-130. Wilson also
submitted a letter (dated August 3, 2019) to the Board and additional Administrative
Remedies forms (which the Board received on August 19 and 26, 2019), making the
same claims. See C.R. at 131-145. By September 23, 2019 letter, Wilson followed
up with the Board regarding the status of his appeal. See C.R. at 146-152. By
January 8, 2020 order, the Board denied Wilson’s request for administrative relief
and affirmed its August 1, 2019 decision (delivered August 6, 2019).                     Wilson
appealed to this Court.3
              Preliminarily, Section 6138(a) of the Prisons and Parole Code (Parole
Code) specifies, in relevant part:



       3
         “‘Our scope of review of the Board’s decision denying administrative relief is limited to
determining whether necessary findings of fact are supported by substantial evidence, an error of
law was committed, or constitutional rights have been violated.’” Kazickas v. Pa. Bd. of Prob. &
Parole, 226 A.3d 109, 115 n.9 (Pa. Cmwlth. 2020) (quoting Fisher v. Pa. Bd. of Prob. & Parole, 62
A.3d 1073, 1075 n.1 (Pa. Cmwlth. 2013)).
                                                5
               (1) A parolee under the jurisdiction of the [B]oard released
               from a correctional facility who, during the period of parole
               or while delinquent on parole, commits a crime punishable
               by imprisonment, for which the parolee is convicted or
               found guilty by a judge or jury or to which the parolee
               pleads guilty or nolo contendere at any time thereafter in a
               court of record, may at the discretion of the [B]oard be
               recommitted as a parole violator.
               ....
               (2) If the parolee’s recommitment is so ordered, the parolee
               shall be reentered to serve the remainder of the term which
               the parolee would have been compelled to serve had the
               parole not been granted and, except as provided under
               paragraph (2.1), shall be given no credit for the time at
               liberty on parole.
               (2.1) The [B]oard may, in its discretion, award credit to a
               parolee recommitted under paragraph (2) for the time spent
               at liberty on parole, unless any of the following apply:[4]
                   (i) The crime committed during the period of parole
                   or while delinquent on parole is a crime of violence
                   as defined in [Section 9714(g) of the Sentencing
                   Code,] 42 Pa.C.S. § 9714(g) (relating to sentences
                   for second and subsequent offenses) or a crime
                   requiring registration under 42 Pa.C.S. Ch. 97
                   Subch. H (relating to registration of sexual
                   offenders).
                   (ii) The parolee was recommitted under [S]ection
                   6143 [of the Parole Code, 61 Pa.C.S. § 6143]
                   (relating to early parole of inmates subject to
                   [f]ederal removal order).
               ....
               (4) The period of time for which the parole violator is
               required to serve shall be computed from and begin on the
               date that the parole violator is taken into custody to be
               returned to the institution as a parole violator.

       4
          Because Wilson was not recommitted for reasons enumerated in Section 6138(a)(2.1)(i)
and (ii) of the Parole Code, the Board had the discretion to award Wilson street time credit if it so
desired.
                                                 6
               (5) If a new sentence is imposed on the parolee, the service
               of the balance of the term originally imposed by a
               Pennsylvania court shall precede the commencement of the
               new term imposed in the following cases:
                    (i) If a person is paroled from a [s]tate correctional
                    institution and the new sentence imposed on the
                    person is to be served in the [s]tate correctional
                    institution.
                    (ii) If a person is paroled from a county prison and
                    the new sentence imposed upon him is to be served
                    in the same county prison.
                    (iii) In all other cases, the service of the new term
                    for the latter crime shall precede commencement of
                    the balance of the term originally imposed.
61 Pa.C.S. § 6138(a).
               Wilson argues that the Board erred by failing to credit him for the time
he served exclusively under the Board’s warrant and by using an incorrect return date
in calculating his sentence. Wilson specifically avers:

               The [Board] failed to give [Wilson] credit for the date of his
               parole pursuant to the time served sentencing order on
               February 28, 2019 to the date [it] listed as the custody for
               return of July 24, 2019; a period of 146 days. Subtracting
               the 148 [sic] days from the August 28, 2020 maximum
               sentence date calculated by the [Board] results in a
               maximum sentence date of April 2, 2020.[5] This date does
               not consider backtime credit for service in good standing on
               parole.
               ....
               The day [Wilson] pled guilty and received a time served
               sentence [(i.e., February 28, 2019)] he was available to be
               turned over to the warrant of the [Board].

Wilson Br. at 11-12.




      5
          Subtracting 146 days from the August 28, 2020 would be April 4, 2020.
                                                7
              However, notwithstanding that the Montgomery County trial court’s July
24, 2019 order declared that Wilson “shall be paroled [from the New Sentence]
effective February 28, 2019[,]” C.R. at 120, he was not entitled to credit toward his
Original Sentence prior to July 24, 2019. This Court has ruled that the Board need
not “recomput[e] [a parolee’s] backtime based on the orders of the sentencing court
setting retroactive parole dates . . . [,]” because “a common pleas court, through the
use of retroactive parole, may not do indirectly what it is powerless to do directly;
namely, make a portion of [a parolee’s] Board[-]imposed backtime run concurrently
with a newly imposed county sentence.” Bailey v. Pa. Bd. of Prob. & Parole, 591
A.2d 778, 781 (Pa. Cmwlth. 1991); see also Vann v. Pa. Bd. of Prob. & Parole (Pa.
Cmwlth. No. 1067 C.D. 2017, filed April 10, 2018).6 Because the Montgomery
County trial court’s February 28, 2019 parole date was a nullity, Wilson became
available to serve his backtime on July 24, 2019.
              The Board explained in its January 8, 2020 order:

              The Board paroled Wilson from a[n] [SCI] under [Inmate #]
              KL6650 to a state detainer sentence on June 2, 2017 with a
              max date of October 22, 2018[,] leaving him with 507 days
              remaining on his [Original Sentence] the day he was
              paroled. He paroled to [his Berks County Sentence] and
              was subsequently paroled by the Board on January 23, 2018
              with a max date of January 23, 2019, leaving 365 days
              remaining on that [Berks County Sentence] the day he was
              released. Wilson is not entitled to credit toward his
              [Original Sentence] from June 2, 2017 to January 23, 2019
              because he is not entitled to credit for the time spent at
              liberty on parole from his [Original Sentence,] even if he is
              paroled to a detainer sentence.            Rosenberger v.
              Commonwealth of P[a.], 510 A.2d 866 (Pa. 1986). The
              Board’s decision to recommit Wilson as a [CPV] authorized

       6
         This Court acknowledges that its unreported memorandum opinions may only be cited “for
[their] persuasive value, but not as binding precedent.” Section 414(a) of the Commonwealth
Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a). Accordingly, the unreported
opinions cited herein are cited for their persuasive value.
                                              8
             the recalculation of his max date to reflect that he received
             no credit for the time spent at liberty on parole. 61 Pa.C.S.
             § 6138(a)(2). The [B]oard denied Wilson credit for time
             spent at liberty on parole in this instance, thus, he owed 507
             days as a [CPV].
             The record shows that on September 22, 2018, Wilson was
             arrested on a [B]oard detainer and by local authorities in
             Montgomery County for new criminal charges. Bail was
             changed to unsecured on October 9, 2018 and[,] on January
             23, 2019, the [B]oard detainer was lifted. On February 28,
             2019, Wilson was sentenced in [the] Montgomery County
             Court of Common Pleas to a new term of incarceration to
             be served in a county prison. On April 23, 2019, a [B]oard
             detainer was re-lodged against Wilson to commence
             revocation proceedings. On July 24, 2019, the Board
             received an order to parole Wilson from his [New
             Sentence].
             Based on the above facts, Wilson is entitled to 106 days of
             pre-sentence credit from October 9, 2018 to January 23,
             2019 because he was solely incarcerated on the [B]oard
             detainer during that period. Gaito v. Pa. B[d.] of Prob[.]
             [&] Parole, 412 A.2d 568 (Pa. 1980). Subtracting 106 days
             from 507 days leaves Wilson with 401 days remaining on
             his [Original Sentence]. . . . Because he was sentenced to
             county incarceration, he [had to] complete his county
             sentence first before becoming available to commence
             service of his [Original Sentence].        61 Pa. C.S. §
             6138(a)(5). Thus, Wilson became available on July 24,
             2019, the day the judge paroled him from his [New
             Sentence]. The earlier parole date on the court order cannot
             be honored because the Board cannot recognize the
             retroactive parole. Patrick v. Commonwealth of P[a.], 532
A.2d 487 (Pa. 1987). Adding 401 days to Wilson’s July 24,
             2019 availability date yields a recalculated [Original
             Sentence] date of August 28, 2020.

C.R. at 153-154. Accordingly, the Board properly credited Wilson for the time he
served exclusively under the Board’s warrant and did not use an incorrect return date
in calculating his sentence.




                                           9
             Wilson also contends that the Board abused its discretion by failing to
credit him for all of the time he spent on parole in good standing. Specifically,
Wilson claims that the Board’s June 21, 2019 order initially revoking his parole “did
not state [Wilson] would not receive credit for time served in good standing on
parole[,]” Wilson Br. at 12, and that the Board failed to mention credit until it issued
its August 1, 2019 order (delivered August 6, 2019). See Wilson Br. at 13. Wilson
further asserts that the Board’s explanation for refusing to grant him street time credit
(i.e., “unresolved drug and alcohol issues” and “prior history of supervision
failures[,]” see C.R. at 125) were not legitimate and were impermissibly vague. See
Wilson Br. at 13.

             In Pittman [v. Pennsylvania Board of Probation & Parole,
             159 A.3d 466 (Pa. 2017)], our Supreme Court explained
             that, when the [Board] exercises its discretion under Section
             6138(a)(2.1) [of the Parole Code], it ‘must articulate the
             basis for its decision to grant or deny a [CPV] credit for
             time served at liberty on parole.’ [Pittman,] 159 A.3d at
             474.

Smoak v. Talaber, 193 A.3d 1160, 1164 (Pa. Cmwlth. 2018).
             Regarding Wilson’s claim that the Board erred by failing to reference the
reason it denied him street time credit in its June 21, 2019 recommitment order, this
Court acknowledges the Pittman Court specified that “the Board must provide a
contemporaneous statement explaining its reason for denying a CPV credit for time
spent at liberty on parole.” Pittman, 159 A.3d at 475. Although, ideally, the Board
should state its reason(s) for denying street time credit in its decision formally
recommitting a parolee, this Court has declined to overturn a Board’s recommitment
decision for failing to do so. Rather, this Court has remanded such cases for the
Board to articulate its reasoning after the fact. See Smoak, 193 A.3d at 1164 (“The
[Board] must issue a contemporaneous statement of reasons as to why it denied a
[CPV] credit for time spent at liberty on parole; where the Board fails to do so, this
                                           10
Court will remand for the Board to set forth its reasons.”); see also McGrath v. Pa.
Bd. of Prob. & Parole (Pa. Cmwlth. No. 712 C.D. 2018, filed October 10, 2019);
Dopson v. Pa. Bd. of Prob. & Parole (Pa. Cmwlth. No. 839 C.D. 2018, filed May 7,
2019); Green v. Pa. Bd. of Prob. & Parole (Pa. Cmwlth. No. 725 C.D. 2017, filed
April 19, 2018); Anderson v. Pa. Bd. of Prob. & Parole, 171 A.3d 355 (Pa. Cmwlth.
2017).
                Here, Bevec and Dunn supplied explanations in the Revocation Hearing
Report contemporaneous with their determination not to credit Wilson with time he
spent at liberty on parole, see C.R. at 88, and the Board amended its June 21, 2019
order on August 1, 2019 (delivered August 6, 2019), see Smoak,7 to include those
reasons. Moreover, this Court has concluded that the reasons specified in the Board’s
revocation hearing report are sufficient to satisfy the Board’s Pittman mandate. See
Johnson v. Pa. Bd. of Prob. & Parole, 206 A.3d 88 (Pa. Cmwlth. 2019).
Accordingly, the Board satisfied Pittman.
                Relative to Wilson’s challenge to the sufficiency of the Board’s reason
for denying him credit for time spent in good standing on parole, this Court has
explained:

                Pittman requires the Board to articulate a reason for
                exercising its discretion to deny credit for street time
                because ‘an appellate court hearing the matter must have [a]
                method to assess the Board’s exercise of discretion.’ Id. at

       7
           The Smoak Court held:
                [T]his matter does not need to be remanded to the [] Board to correct
                the error [of the Board’s failure to record any reason for its decision to
                deny the parolee street time credit in the recommitment order]
                because the [] Board, after receiving [the parolee’s] administrative
                appeal, corrected its omission by modifying the recommitment order
                to include its reason for denying [the parolee] credit for his street
                time.
Id. at 1164.


                                                   11
             474. To meet the constitutional guarantees of due process,
             an agency’s decision must be explained ‘in sufficient detail
             to permit meaningful appellate review.’ Fisler v. State Sys.
             of Higher Educ., Cal. Univ. of Pa., 78 A.3d 30, 41 (Pa.
             Cmwlth. 2013) (quoting Peak v. Unemployment Comp. Bd.
             of Review, . . . 501 A.2d 1383, 1389 ([Pa.] 1985)). There
             must be safeguards to ensure against arbitrary decision-
             making. Peak.

Marshall v. Pa. Bd. of Prob. & Parole, 200 A.3d 643, 651 (Pa. Cmwlth. 2018).
However, “[t]he [Pennsylvania] Supreme Court noted [in Pittman] that ‘the reason
the Board gives does not have to be extensive and a single sentence explanation is
likely sufficient in most instances.’ [Pittman, 159 A.3d] at 475 n.12.” Smoak, 193
A.3d at 1164 (emphasis added).
             Further, in Smoak, this Court concluded that “unresolved drug and
alcohol issues” was a sufficient explanation for the Board to deny a parolee street
time credit. Id. at 1165. In Vann, this Court expressly ruled:

             [T]he Board sufficiently articulated its rationale for refusing
             to award [the parolee] credit for time at liberty on parole.
             The Board cited [the parolee’s] ‘prior history of supervision
             failures,’ as well as ‘unresolved drug and alcohol issues.’
             The Board’s rationale does not, as [the parolee] contends,
             leave him and counsel with ‘no idea what specific acts are
             being alluded to by the Board.’ In fact, [the parolee’s]
             difficulty in complying with supervision and remaining
             drug and alcohol free are documented in the record.

Slip op. at 18 (internal citations omitted).
             Because it is evident from this Court’s review of the record in the instant
matter that the Board was well aware of Wilson’s confinement and parole history,
and Wilson acknowledged at the May 30, 2019 revocation hearing that he had
difficulty on parole, the Board’s explanation for refusing to grant Wilson street time
credit – “unresolved drug and alcohol issues” and “prior history of supervision
failures[,]” see C.R. at 125 – was legitimate and not impermissibly vague.


                                               12
Accordingly, the Board did not abuse its discretion by denying Wilson credit for all
of the time he spent on parole in good standing.
            Based on the foregoing, the Board’s order is affirmed.




                                      ___________________________
                                      ANNE E. COVEY, Judge




                                          13
              IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Leroy Antonio Wilson,                  :
                 Petitioner            :
                                       :
            v.                         :
                                       :
Pennsylvania Board of                  :
Probation and Parole,                  :   No. 63 C.D. 2020
                  Respondent           :


                                     ORDER

            AND NOW, this 29th day of July, 2020, the Pennsylvania Parole Board’s
January 8, 2020 order is affirmed.




                                     ___________________________
                                     ANNE E. COVEY, Judge